By the Court,
Whitman, C. J.:
A decree of injunction against respondents was set aside and a new trial granted; whence this appeal. No special reason for the order is given; but warrant therefor is found in error of law occurring at the trial and excepted to by respondents. The complaint was by W. P. and Olive Warren. On the examination of the former, it appeared that his co-plaintiff was at the time of suit brought and then a married woman, by name Olive Haven. On appellants’ motion, the complaint was amended by the substitution of the latter name and thus the trial proceeded, against the objection of respondents to the admission of evidence under the amended complaint, in which was no averment of Olive Haven’s right to sue alone. To the overruling of their objection respondents excepted. This was well taken.
The order granting a new trial is affirmed.